t c memo united_states tax_court william l and mary lee powell petitioners v commissioner of internal revenue respondent docket no filed date valentine c crotin for petitioners alvin a ohm and andrew m winkler for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue raised by respondent's motion to dismiss unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure involves the scope of the court's jurisdiction in an affected- items proceeding some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in dallas texas at the time their petition was filed in petitioners invested dollar_figure in the partnership barrister equipment associates serie sec_112 barrister serie sec_112 through their investment in an s_corporation known as erath enterprises inc erath on date respondent issued separate notices of final_partnership_administrative_adjustment fpaa to the tax_matters_partner tmp of barrister serie sec_112 for the taxable years and the adjustments were the subject of proceedings at the partnership level pursuant to sec_6221 through this court entered a stipulated decision in the partnership proceeding anderson equip associates v commissioner docket no on date pursuant to sec_7481 that decision became final on date on date respondent made an assessment of a computational adjustment against petitioners for resulting from the partnership adjustments and an assessment for interest including additional interest under sec_6621 on date respondent made a second assessment of interest including additional interest under sec_6621 on date respondent made an assessment for against petitioners as a computational adjustment resulting from the partnership adjustments and an assessment for interest including additional interest under sec_6621 on or around date respondent made a second assessment of interest including additional interest under sec_6621 in separate notices of deficiency issued on date respondent determined additions to tax for negligence under sec_6653 and and for the substantial_understatement of tax_liability under sec_6661 for and the additions to tax are affected items in that they are based on taxes assessed against petitioners as a result of adjustments to partnership items of barrister serie sec_112 petitioners filed a timely petition for redetermination of the additions to tax for and and of income taxes for and previously assessed by respondent this case was called for trial in dallas texas on date at that time the parties filed a stipulation of settled issues in which they stipulated that petitioners are not liable for additions to tax under sec_6653 sec_6653 and sec_6661 for the taxable years and pursuant to sec_6214 respondent asserted additions to tax under sec_6659 for and in the respective amounts of dollar_figure and dollar_figure petitioners concede that they are liable for additions to tax in these amounts the stipulation of settled issues states that upon entry of decision petitioners waive the restriction contained in sec_6213 prohibiting assessment and collection of the sec_6659 addition_to_tax until the entry of the decision of the court is final as of date petitioners had not paid any of the taxes or interest owing with respect to tax years and which have been assessed on date petitioners filed a motion for leave to file an amendment to petition that motion was granted in the amendment to petition petitioners again stated that the deficiencies in dispute include the amounts assessed against them as a result of the decision in anderson equipment associates v commissioner supra further in the amendment to petition petitioners allege that respondent erred by not reducing the amounts of the taxes and interest assessed by the loss of petitioners' investment in the barrister serie sec_112 and the amount of the investment tax recapture reported by petitioners on their tax_return as a result of their interest in barrister serie sec_112 petitioners argue that the loss and recapture are affected items or in the alternative that the mitigation provisions of sec_1311 through apply petitioners also allege error in the assessment of interest under sec_6621 by order dated date the court ordered respondent to file any motion to dismiss by date on date respondent filed a motion to dismiss for lack of jurisdiction as to the portion of this case which relates to partnership items computational adjustments offsets to previously assessed computational adjustments and the increased rate of interest under sec_6621 the tax treatment of partnership items generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 though tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 87_tc_783 partnership items include inter alia each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit and other_amounts determinable at the partnership level with respect to partnership assets or investments necessary to enable the partnership or partner to determine the investment_credit and the recapture of the investment_credit sec_6231 sec_301_6231_a_3_-1 proced admin regs although investment credits are taken into account separately by each partner sec_702 87_tc_49 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 the tefra procedures apply to the taxable years and of barrister serie sec_112 an affected_item is defined in sec_6231 as any item to the extent such item is affected by a partnership_item 95_tc_209 the first type of affected_item is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent on factual determinations to be made at the individual partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to affected items that require determinations at the partner level additions to tax under sec_6653 and and are affected items requiring factual determinations at the individual partner level and are subject_to the normal deficiency procedures n c f energy partners v commissioner supra pincite in the motion to dismiss respondent argues that the court does not have jurisdiction to redetermine petitioners' tax for the years in issue to the extent that the amounts assessed by respondent are attributable to the proper reporting of partnership items petitioners' shares of the losses and investment_credit basis of the partnership for and are partnership items accordingly we are without jurisdiction over the deficiencies attributable to these items which were assessed as computational adjustments furthermore petitioners agree that we are without jurisdiction over the computational adjustments in this affected items proceeding see 100_tc_367 93_tc_730 petitioners however argue that the investment_tax_credit_recapture reported on their return is an affected_item and they contend that they overpaid taxes in as a result of recognizing recapture of a portion of the investment_credit respondent has since disallowed in taxable years and respondent counters that we do not have jurisdiction to offset the taxes assessed for and by petitioners' alleged overpayment in a year not before the court as we understand it petitioners' argument is that the affirmative defense of equitable_recoupment applies and that the deficiencies assessed for the tax years and should be offset by the alleged overpayment in we do not agree equitable_recoupment may apply in limited circumstances to overcome the bar of the statute_of_limitations to prevent inequitable windfalls to either taxpayers or the government that would otherwise result from inconsistent tax treatment of a single transaction item or event affecting the same taxpayer 101_tc_551 in 494_us_596 the supreme court stated our decisions in bull and stone stand only for the proposition that a party litigating a tax claim in a timely proceeding may in the proceeding seek recoupment of a related and inconsistent but now time-barred tax claim relating to the same transaction in both cases there was no question but that the courts in which the refund actions were brought had jurisdiction to date we have not allowed equitable_recoupment to be the sole basis for jurisdiction as petitioners have conceded we do not have jurisdiction over the computational assessments in this proceeding accordingly the doctrine_of equitable_recoupment does not apply in the alternative petitioners argue that the mitigation provisions sec_1311 through apply in these circumstances petitioners contend that the settlement agreement reached with respect to the and taxable years of barrister serie sec_112 is a determination within the meaning of the mitigation provisions petitioners further argue that the disallowance of the investment credits claimed in and and the recapture of the investment_credit in operate as a double disallowance of credit thus petitioners claim that there was an overpayment_of_tax in petitioners argue that the taxes assessed for and should be offset by the amount of taxes paid_by petitioners in with respect to the investment_credit recapture respondent argues that the court is without jurisdiction to consider petitioners' mitigation argument because the tax years and are open and the provisions do not apply to those years and the tax_year is not before the court where applicable the mitigation provisions permit the correction of an item that is shown to be erroneous by a determination in an administrative or judicial proceeding relating to another year fruit of the loom inc v commissioner tcmemo_1994_492 affd 72_f3d_1338 7th cir if the mitigation provisions apply the taxable_income for the year of the error may be adjusted under sec_1314 sec_1311 petitioners allege that the recapture of the tax_credit in was erroneous however the tax_year is not before us and we lack jurisdiction to redetermine whether petitioners overpaid their income_tax_liability for that year sec_6214 furthermore we do not believe that the mitigation provisions permit the relief sought by petitioners in this proceeding if the adjustment determined under sec_1314 results in a decrease in tax it is treated as if it were an overpayment for the taxable_year with respect to which such adjustment was made the recovery_of which is subject_to the law and regulations applicable to claims and suits for refund sec_1314 sec_1_1314_b_-1 income_tax regs sec_6621 provides for an increase in the interest rate to percent of the statutory rate on the underpayment_of_tax if a substantial_underpayment is due to a tax-motivated transaction respondent asserts that we lack jurisdiction to consider petitioners' liability for interest imposed at an increased rate under sec_6621 in 95_tc_209 the commissioner issued a notice_of_deficiency for additions to tax and increased interest under sec_6621 after the underlying tax_deficiency was assessed as a computational adjustment resulting from partnership proceedings the court held that increased interest under sec_6621 is not treated as a deficiency for purposes of sec_6211 as provided by sec_6601 and thus the court did not have jurisdiction to redetermine additional interest in an affected_item proceeding under section a a i white v commissioner supra pincite the court further held that sec_6621 did not provide the court with jurisdiction to redetermine the taxpayers' liability for increased interest under sec_6621 the court concluded that its jurisdiction under sec_6621 is limited to cases where a portion of the deficiency is attributable to taxes imposed by subtitle a whereas additions to tax are imposed by subtitle f thus in an affected items proceeding involving only additions to tax the court generally does not have jurisdiction under sec_6621 to determine whether additional interest applies petitioners contend however that this court has jurisdiction to consider this issue under sec_6512 in 97_tc_548 this court held that the court may have jurisdiction over a taxpayer's liability for sec_6621 interest by virtue of our jurisdiction to determine an overpayment_of_tax under sec_6512 petitioners have not made any payments let alone an overpayment of the interest due on the underlying deficiencies we agree with respondent that in these circumstances we lack jurisdiction to consider petitioners' liability for interest under sec_6621 based on the foregoing an appropriate order will be issued
